UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6003


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMMY DERONE LEGETTE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00795-TLW-1)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jammy Derone Legette, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jammy   Derone   Legette       appeals   the   district   court’s

order denying his motion to withdraw his guilty plea.               We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Legette, No. 4:04-cr-00795-TLW-1 (D.S.C. filed Dec. 10

and entered Dec. 14, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                     2